i Case 4:19-m)-03297-NiAWd  Rocumpents. Aes 07/17/19 Pageiofi

 

United States District Court DISTRICT of ARIZONA

 

 

 

United States of America DOCKET NO.
Vv.
Shapri Denise Penn DOB: 1986; United States MAGISTRATE'S CASE NO.
Lamariea Moore DOB: 1994; United States 19 ~ Q 3 2 9 7 M J

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (11), 1324(a)(1)(A)(v)(D and 1324(a)(1)(B)G)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 16, 2019, at or near Douglas, in the District of Arizona, Shapri Denise Penn and Lamariea Moore,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and
agree with each other and other persons, known and unknown, to transport certain illegal aliens, namely Reynol Garcia-

Matias, Fernando Vidal-Garcia, Eduardo Martinez-Cruz, and Jose Guadalupe Diego-Flores, and did so for the purpose
of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A); 1324(a)(1)(A)(V)(D

and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 16, 2019, at or near Douglas, in the District of Arizona, a United States Border Patrol Agent was riding
with a Department of Public Safety Officer in the officer’s service vehicle. They both observed a 2018 Dodge Caravan with
two visible occupants. The vehicle was traveling north on Central Highway and had a Nevada license plate. The driver
appeared to be lost as he continued to drive north at a slow rate and then turned westbound on Double Adobe Rd. The
officer followed the vehicle as it continued to drive well below the posted speed limit. The officer performed a vehicle stop
after observing an obstructed windshield. The agent saw a large blanket covering people lying flat on the floor. The front
passenger was identified Lamariea Moore. The driver was identified as Shapri Denise Penn. BPA found four subjects
hiding under the blanket and determined that they were in the United States illegally.

A loaded pistol was discovered in the passenger’s side glove box and record checks revealed that it was stolen. Also, a bag
that belonged to Moore was discovered, containing $2130.00 USD.

Material witnesses Reynol Garcia-Matias, Fernando Vidal-Garcia, Eduardo Martinez-Cruz, and Jose Guadalupe Diego-
Flores stated that they had made arrangements to be smuggled into the United States for money. Garcia stated that he and
three others crossed the International Boundary Fence and was guided via cell phone to the load up spot. Garcia stated he
was told that a grey vehicle was going to pick them up. Garcia stated a grey vehicle slowly drove by and stopped at their
location. Garcia, Vidal, and Martinez stated the vehicle honked its horn. Garcia stated the driver was a female and the front
passenger was a male, both African-American. Garcia stated the driver told them to get in the rear of the vehicle. Garcia
stated that all four of them jumped in the rear of the vehicle and hid in the area where there was no seat. Vidal and Martinez
stated they covered themselves with a blanket. All four material witnesses identified Penn as the driver and Moore as the
front passenger in a photo line-up.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Reynol Garcia-Matias, Fernando Vidal-Garcia,
Eduardo Martinez-Cruz, and Jose Guadalupe Diego-Flores

Le.

 

 

 

Detention Requested SIGNATU COMPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge, 7
AUTHORIZED BY: AUSA RW/ri OFFICIAL TITLE
7 Border Patrol Agent

 

Sworn to before me and subscribed

> my (LEE

   

 

 

     

DATE

SIGNATURE OF MAGISTRATE, Efiah
* July 17, 2019

CP) SES

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54

 
